      ( /·!, '
' AO 245B (Rev. 02/08/201~ Jucf~ment in· a Criminal Petty Case (Modified)                                                              Page 1 of I



                                      UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                JUDGMENT IN A CRIMINAL CASE
                                        V.                                     (For Offenses Committed On or After November 1, 1987)


                     Heber Daniel Ramos-Rivera                                 Case Number: 3:19-mj-22413

                                                                              Jami L Ferrara
                                                                              Defendant's Attorney


 REGISTRATION NO. 85836298

 THE DEFENDANT:
  12:1 pleaded guilty to count(s) _
                                  1 of
                                    _Complaint
                                       ____o.._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


  D was found guilty to count( s)
    after a plea of not guilty.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title & Section                     Nature of Offense                                                          Count Number(s)
 8:1325                              ILLEGAL ENTRY (Misdemeanor)                                               .1

   D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  •       Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:
                                 ✓
                                 ,CT' TIME SERVED                           • -----------'- days
   12:1 Assessment: $10 WAIVED            Fine: WAIVED
                                                    l2:]
   l2:] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
   the defendant's possession at the time of arrest upon their deportation or removal.
   •    Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


       IT IS ORDERED that the defendant shall notify the United .States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Friday, June 14, 2019
                                                                             Date of Imposition of Sentence


  Received       ___...~~=-
                 DUSM
                                                                              ~~~
                                                                             HONORABLE ROBERT A. MCQUAID
                                                                             UNITED STATES MAGISTRATE JUDGE



  Clerk's Office Copy                                                                                                      3:19-mj-22413
